DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2018/108663 09/29/2018
FOREIGN APPLICATIONS
CHINA 201710903592.1 09/29/2017
	
This office action is in response to Applicant’s amendment submitted November 16, 2021.  Claims 1-4, 8-9, and 11 are pending.  The declaration of Zhang, Zhou, Wu, and Liu submitted November 16, 2021 is acknowledged.
The rejection of claims 1, 3, 8-9, and 11 under 35 U.S.C. 103 as being unpatentable over WO 2018066947 A1 is withdrawn.  The declaration of Zhang, Zhou, Wu, and Liu shows that compounds wherein Y1 is 20 or 22 have slower release than compounds having smaller Y1 carbon chains.  This result is not expected because WO 2018066947 A1 teaches that sustained release is related to lower solubility, and the compound corresponding to one wherein Y1 is C17 was more soluble than smaller compounds.  See paragraph [155].  The relationship between carbon chain length and solubility is not linear in the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment and the declaration of Zhang, Zhou, Wu, and Liu submitted November 16, 2021 as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623